Citation Nr: 0008730	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-12 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for microscopic 
polyarteritis nodosa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1945 to August 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By rating decision in December 1997, 
entitlement to service connection for prostate cancer due to 
radiation exposure was denied.  A notice of disagreement was 
received in May 1998; a statement of the case was issued in 
June 1998; and a substantive appeal was received in July 
1998.  By rating decision in November 1998, entitlement to 
service connection for microscopic polyarteritis due to 
radiation exposure was denied.  A notice of disagreement as 
to that latter determination was received in November 1998; a 
statement of the case was issued in December 1998, and a 
substantive appeal was also received in December 1998.  

The veteran was scheduled for a hearing before the RO but 
withdrew the request in a written statement dated in 
September 1998.


FINDINGS OF FACT

1.  The claims file does not include medical evidence of a 
nexus between prostate cancer and the veteran military 
service. 

2.  The claims file does not include medical evidence of a 
nexus between microscopic polyarteritis nodosa and the 
veteran's military service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for prostate cancer is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for microscopic polyarteritis nodosa is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110,; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as malignant tumors, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

At this point the Board notes that the veteran's essential 
contention with regard to both issues is that the 
disabilities in question are related to radiation exposure in 
Japan during the occupation after World War II.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as either a veteran who, while serving on 
active duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 
3.309(b)(i), (ii).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  "Radiogenic disease" is defined as a disease 
that may be induced by ionizing radiation, and specifically 
includes the following: thyroid cancer, breast cancer, bone 
cancer, liver cancer, skin cancer, esophageal cancer, stomach 
cancer, colon cancer, pancreatic cancer, kidney cancer, 
urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, non-malignant 
thyroid nodular disease, ovarian cancer, parathyroid adenoma, 
tumors of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)- 
(xxiv).  Section 3.311(b)(5) requires that bone cancer become 
manifest within 30 years after exposure, and that certain 
cancers, e.g. prostate cancer, inter alia, must become 
manifest 5 years or more after exposure.  38 C.F.R. 
§ 3.311(b)(5).

It bears particular emphasis that 38 C.F.R. § 3.311 provides 
a list of diseases which are not presumed to be service-
connected, but as to which "special procedures to follow" in 
evidentiary development were established for claims of 
service connection based upon exposure to ionizing radiation.  
Accordingly, this regulation does not assure that such a 
claim will be granted, but it affords the claimant certain 
procedural advantages in attempting to prove service 
connection.  See Hilkert v. West, 12 Vet. App. 145, 148 
(1999) (en banc).  The Board would also note that, while the 
veteran's appeal was pending, effective September 24, 1998, 
38 C.F.R. § 3.311(b)(2) was amended to add prostate cancer 
and "any other cancer" to the list of radiogenic diseases at 
38 C.F.R. § 3.311(b)(2); 63 Fed. Reg. 50,993-50,995 (Sept. 
24, 1998).  The veteran's claim in this regard was evaluated 
by the RO in accordance with both the old and new 
regulations.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).

Prostate Cancer

The veteran underwent a radical prostatectomy in September 
1988 and radiotherapy in 1992 for prostate cancer.  The 
veteran served in the United States Navy during World War II, 
which service included his ship briefly visiting Hiroshima 
during the American occupation.  He asserts that his prostate 
cancer is the result of exposure to ionizing radiation that 
he received during such duty.  He has also asserted that he 
disassembled and sank a jeep that was probably highly 
radioactive.  A statement from the veteran from his diary and 
letters to his parents on October 31, 1945 indicated that he 
could see Hiroshima but only from a distance.  It was "too 
far to define anything in general."  He had talked to 
several fellows who had been ashore.  The veteran's prostate 
cancer was discovered approximately 43 years after his being 
present in the Hiroshima area.

In accordance with the procedures set forth for adjudicating 
claims based on exposure to ionizing radiation, the RO, in 
October 1998, sought verification of exposure to ionizing 
radiation at Nagasaki and Hiroshima, Japan from the 
Department of Defense.  

In December 1998, the Special Weapons Technology Directorate 
of the Department of Defense wrote indicating that Naval 
records confirmed that the veteran was in the defined 
Hiroshima area for three days, from October 28, 1945 though 
October 31, 1945.  A scientific dose reconstruction titled 
Radiation Dose Reconstruction U.S. Occupation Forces in 
Hiroshima and Nagasaki, Japan, 1945-1946 (DNA 5512F) has 
determined the maximum possible radiation dosage that might 
have been received by any individual serviceman who was at 
either Hiroshima or Nagasaki for the full duration of the 
American occupation (September 1945 to June 1946-Nagasaki; 
September 1945 to March 1946-Hiroshima).  Using all possible 
"worst case" scenarios, the maximum dosage was less than 
one rem.  They elaborated that it did not mean that all 
individuals approached that level of exposure.  In fact it 
was probable that the great majority of servicemen assigned 
to the occupation received no radiation exposure whatsoever, 
and that the highest dose received was a few tens of 
millirem.  

In February 1999, the VA Chief of Public Health and 
Environmental Hazards Officer concluded that the veteran had 
been exposed to a dosage of less than one rem.  In 
correspondence dated in February 1999, the VA Director of 
Compensation and Pension Services stated that the opinion 
from the Under Secretary of Health was received and reviewed.  
He noted the Under Secretary advised that the scientific and 
medical literature stressed that the sensitivity of the 
prostate to radiation appeared to be low and not clearly 
established.  Moreover, polyarteritis has not been associated 
with radiation exposure and that based on the veteran's 
exposure to less than one rem, it was unlikely that his 
prostate cancer and polyarteritis nodosa could be attributed 
to exposure to radiation in service.  The opinion was that 
there was no reasonable possibility that the veteran's 
disability was the result of exposure to radiation in 
service.  

Extensive hospital treatment records for the period from 1984 
have been associated with the claims file.  However, such 
records do not suggest that the veteran's claimed disorders 
are related to any radiation exposure in service.  The 
veteran has indicated that he was trying to obtain statements 
from several physicians who have indicated to him that a 
possible relationship existed between his claimed disorders 
and exposure to ionizing radiation.  Any such medical 
statements have not been submitted as yet, however.  The 
veteran's statement itself in that regard is a lay account of 
past medical information, filtered through layman's 
sensibilities, and is too attenuated and inherently 
unreliable to constitute 'medical' evidence in its own right.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In this case, 
evidentiary assertions as to the claim for service connection 
for prostate cancer are beyond the competence of the 
appellant.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Service medical records do not demonstrate complaints, 
symptomatology or diagnoses relating to prostate cancer in 
service or within any applicable presumptive period.  
Prostate cancer manifesting a disability to a degree of 10 
percent or more within a year after separation would entitle 
the affected veteran to service connection; however, the 
veteran's prostate cancer did not manifest itself within the 
apt time constraints.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

According to 38 C.F.R. § 3.309(d) certain diseases can be 
service-connected on a presumptive basis in a radiation 
exposed veteran if they become manifest to a compensable 
degree at any time after discharge.  These include: leukemia, 
thyroid cancer, breast cancer, cancer of the pharynx, 
esophagus cancer, stomach cancer, small intestine cancer, 
pancreatic cancer, multiple myeloma, lymphomas (except 
Hodgkin's disease), bile duct cancer, gall bladder cancer, 
urinary tract cancer (kidneys, renal pelves, ureters, urinary 
bladder and urethra), cancer of the salivary glands, and 
primary liver cancer.  Thus, the necessary link to service 
cannot be established by this presumption.  

The veteran has asserted, inter alia, that he was at both 
Nagasaki and Hiroshima.  This contention is not borne out by 
the record, however.  The Board notes that in October 1998 
the RO requested verification whether the veteran was at both 
sites;  However, only his presence at Hiroshima was verified.  
He has also asserted that the scientific dose reconstruction 
was erroneous and that he received a much larger dose than 1 
rem, as reported by the Department of Defense.  However, he 
has supplied no evidence to substantiate his allegations in 
these regards.  Moreover, the Board observes that the 
Department of Defense figures were based on "all possible 
'worst case' assumptions."  The veteran has not demonstrated 
that, even if the jeep that he purportedly disassembled were 
radioactive, it would have resulted in exposure greater than 
those engendered by "worst case" assumptions.  

The Board additionally observes that the veteran has cited 
Public Law 98-542 as the authority for "mandat[ing]" 
assigning his case to an "Outside Agency".  The Board 
observes that the controlling regulation, 38 C.F.R. § 3.311, 
provides for referral to "outside consultants" when the 
Under Secretary for Health is "unable to conclude that it is 
at least as likely as not or that there was no reasonable 
possibility that" the veteran's disease was caused by in 
service exposure to radiation.  However, it was concluded in 
this case that there was no reasonable possibility that the 
veteran's disability was the result of exposure to radiation 
in service.  Accordingly, a referral is not warranted.  

The Board does acknowledge that the veteran has also 
submitted medical treatise evidence in support of his claim.  
However, "[g]enerally an attempt to establish a medical 
nexus to a disease or injury solely by generic information in 
a medical journal or treatise 'is too general and 
inconclusive' to serve his claim in any meaningful way.  
Sacks v. West, 11 Vet. App. 314, 317 (1998) (citing 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that 
medical treatise evidence proffered by the appellant in 
connection with his lay testimony was insufficient to satisfy 
requirements of medical evidence of nexus.)  Medical treatise 
evidence, however, can provide important support when 
combined with an opinion of a medical professional."  
Mattern v. West, 12 Vet. App. 222, 228 (1999).

In sum, the record as it stands does not include medical 
evidence suggesting a nexus or link between the veteran's 
prostate cancer and his military service, including any 
radiation exposure during such service.  Without such medical 
evidence of a nexus, the Board must view the claim as not 
well-grounded.  38 U.S.C.A. § 5107(a); see generally Rucker 
v. Brown, 10 Vet.App. 67, 72 (1997) (addressing well-grounded 
criteria in a radiation claim). 

Polyarteritis Nodosa

Polyarteritis nodosa was apparently first diagnosed in June 
1997.  There is no medical evidence that the veteran's 
polyarteritis nodosa was present in service and no post-
service medical evidence of the disability until more than 50 
years following the veteran's discharge from service.  
Further, there is no medical or scientific evidence that the 
disability may be induced by exposure to ionizing radiation 
or otherwise relating the condition to service.  See also 
Espiritu supra.

As noted above, the Board acknowledges that the veteran was a 
radiation-exposed veteran who participated in a radiation-
risk activity.  See 38 C.F.R. § 3.309(d)(3).  However, the 
evidence does not demonstrate that the veteran has a 
"radiogenic disease" because polyarteritis nodosa is not 
listed as such.  38 C.F.R. §§ 3.309(d)(2), 3.311(b)(2).  
Accordingly, polyarteritis nodosa is not entitled to special 
consideration pursuant to that regulation. 

Under the circumstances, there is no basis upon which to find 
the claim plausible, and the Board concludes that the claim 
for service connection for polyarteritis nodosa is not well 
grounded and must be denied.

The Board also notes that when a claimant fails to submit a 
well-grounded claim under 38 U.S.C.A. § 5107(a), VA has a 
duty under 38 U.S.C.A. § 5103(a) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995); see also Epps v. Brown, 9 Vet. App. 341 (1996) and 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per 
curiam).  That duty has been satisfied by this decision.  The 
Board also notes that its duty to assist the veteran in the 
development of his claim, as stipulated in 38 U.S.C.A. § 
5107(a), does not arise until a claim is shown to be well 
grounded.  The record does not demonstrate that any 
additional evidence exists to support an association between 
the claimed disorder and his service.  


ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


